EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey D. Frantz on 3/4/2021.
The application has been amended as follows: 

1.	(Currently amended) A system for managing health of monitored equipment for use in an oil rig, the system comprising:
a processing unit configured to make calculations and store data, the processing unit being further configured to store and execute a usage model pertaining to the monitored equipment;
a failure information component configured to store aggregated failure information pertaining to the same or similar equipment as the monitored equipment;
a first usage measurement system configured to measure a first usage metric for the monitored equipment;
wherein the processing unit is configured to calculate via the usage model a probability of failure curve for the monitored equipment, the failure curve having a failure range defined by a first point at which the failure probability of the monitored equipment reaches a first threshold and a second point at which the failure probability of the monitored equipment reaches a second threshold higher than the first threshold, wherein the first threshold is a maintenance threshold at which point maintenance is suggested, and the second threshold is a do-not-use threshold at which point the monitored equipment is unsafe for further use; [[and]] 
a second usage measurement system configured to measure a second usage metric for the monitored equipment, wherein the processing unit is configured to calculate the second usage metric into the usage model and thereby narrow the failure range; and
a user interface configured to receive the probability of failure curve having the narrowed failure range.

2.	(Original) The system of claim 1 wherein narrowing the failure range comprises reducing a distance between the first point and the second point.

3. 	(Original) The system of claim 1, further comprising a second usage measurement system configured to measure a third usage metric, and wherein the processing unit is further configured to further narrow the failure range by including the third usage metric in the usage model.

4. 	(Original) The system of claim 1 wherein the processing unit is further configured to receive future activities for the rig and to deliver the failure range in terms of time based on the future activities of the rig.

5. 	(Original) The system of claim 1 wherein the first usage metric is incongruous with the second usage metric in terms of units, and wherein the processing unit is further configured to resolve the incongruity and deliver a failure range in terms of time.

6. 	(Original) The system of claim 1, further comprising a learning module configured to interact with the processing unit and to adjust the failure information component with data gathered over time using the processing unit calculating failure ranges.

7. 	(Original) The system of claim 1, further comprising a rig planning component by which a rig operator can plan rig activities based on the failure ranges.

8. 	(Original) The system of claim 7 wherein the planning component is configured to allow the operator to synchronize failure ranges to synchronize maintenance timings.

9. 	(Canceled) 

10. 	(Currently amended) A method for managing system health in an oil and gas rig, the method comprising:
storing failure information for a monitored component, the failure information describing empirical conditions of failure for the same or similar components to the monitored component;
measuring a first usage metric during use of the monitored component;
calculating, via a processing unit, a first failure range for the monitored component, the failure range being defined by a first failure probability at which point a first maintenance procedure is suggested and a second failure probability at which point a second maintenance procedure is suggested, wherein the first maintenance procedure comprises a reduced workload, and wherein the second maintenance procedure comprises a shutdown;
measuring a second usage metric during use of the monitored component; [[and]]
calculating, via the processing unit, a second failure range for the monitored equipment, wherein the second failure range is narrower than the first failure range; and
transmitting the second failure range to a user interface. 

11. 	(Original) The method of claim 10 wherein the first usage metric and the second usage metric have incongruous units, the method further comprising resolving the incongruous units.

12. 	(Original) The method of claim 10, further comprising accessing future activities for the monitored component and interpreting the failure ranges in terms of time based on the future activities.  

13. 	(Canceled) 

14. 	(Original) The method of claim 10, further comprising determining a failure probability based on the failure information, and wherein calculating the first and second failure ranges is based on the failure probability.

15. 	(Currently amended) A system for monitoring operating status of a component in an oil rig, the system comprising:
a processing unit configured to store and calculate a usage model for the component;
a failure data component configured to store empirical failure data regarding failing conditions for components similar to the component and to communicate the failure data to the processing unit; [[and]]
a usage metric measurement component configured to measure one or more usage metrics pertaining to the use of the component in conjunction with the oil rig, wherein the usage metric measurement component is configured to communicate the usage metrics with the processing unit; 
wherein the processing unit is configured to include the usage metrics in a calculation of the usage model that outputs a failure probability range during which a likelihood of failure is greater than a predetermined threshold; [[and]]
wherein the processing unit is further configured to include a greater number of usage metrics to narrow the failure probability range, wherein narrowing the failure probability range results in a more certain conclusion that the component will fail; and
a user interface configured to receive the narrowed failure probability range.

16. 	(Original) The system of claim 15 wherein the usage metrics comprise at least one of pressure, temperature, time, cycles, distance, load, torque, distortion, deformation, or chemical properties.

17. 	(Original) The system of claim 15 wherein the component comprises a plurality of subcomponents, wherein the processing unit is configured to perform a calculation of the usage model for at least some of the subcomponents and to aggregate the calculations into a single failure probability range. 

18. 	(Original) The system of claim 15, further comprising a time prediction component configured to access a plan for future activities of the component and to interpret the failure probability range into a time prediction for failure of the component. 

19. 	(Original) The system of claim 15, further comprising a failsafe equipment health monitor configured to measure a critical usage metric, wherein the processing unit is configured to receive an override instruction from the failsafe equipment health monitor. 

20. 	(Original) The system of claim 15, further comprising a usage metric adjustment component configured to present to an operator an adjustment to operation of the component that will alter at least one of the usage metrics, wherein the processing unit is configured to output an updated failure probability range in response to the altered usage metrics.



Allowable Subject Matter
Claims 1-8, 10-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not disclose a processing unit that is configured to calculate via the usage model a probability of failure curve for the monitored equipment, the failure curve having a failure range defined by a first point at which the failure probability of the monitored equipment reaches a first threshold and a second point at which the failure probability of the monitored equipment reaches a second threshold higher than the first threshold, wherein the first threshold is a maintenance threshold at which point maintenance is suggested, and the second threshold is a do-not-use threshold at which point the monitored equipment is unsafe for further use.
 	Regarding claim 10, the prior art of record does not disclose calculating a first failure range for the monitored component, the failure range being defined by a first failure probability at which point a first maintenance procedure is suggested and a second failure probability at which point a second 
 	Regarding claim 15, the prior art of record does not disclose a processing unit that is further configured to include a greater number of usage metrics to narrow the failure probability range, wherein narrowing the failure probability range results in a more certain conclusion that the component will fail. The allowability, at least in part, resides in these facts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






CK
March 5, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116